Case: 1:20-cv-00511-SJD-KLL Doc #: 46 Filed: 09/01/21 Page: 1 of 2 PAGEID #: 407



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION


Bush Truck Leasing, Inc.,
                                                           Case No. 1:20-cv-511
        Plaintiff,
                                                           Judge Susan J. Dlott
                V.

                                                           Order Adopting Report and
All Ways Auto Transport, LLC,                              Recommendation and Granting in Fart
                                                           and Denying in Part Motion to Dismiss
        Defendant.



        This matter is before the Court on Plaintiff Bush Truck Leasing, Inc.'s Motion to Dismiss

(Doc. 16)the Counterclaims filed by Defendant All Ways Auto Transport, LLC. Magistrate

Judge Karen L. Litkovitz issued a Report and Recommendation(Doc. 38)recommending that

Count II ofthe Counterclaims be dismissed, but that Counts I, III, and IV of the Counterclaims

not be dismissed. Bush Truck Leasing and AWA Transport both initially filed Objections to the

Report and Recommendation, but the parties then filed a Joint Notice of Withdrawal of

Objections to the Report and Reconunendation. (Docs. 41-42,45.)

        The Federal Rules of Civil Procedure allow a party to move to dismiss a complaint for

"failure to state a claim upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). To

withstand a dismissal motion, a complaint must contain "more than labels and conclusions [or] a

formulaic recitation ofthe elements of a cause of action." Bell Atlantic Corp. v. Twombly,550

U.S. 544,555(2007). Courts do not require "heightened fact pleading of specifics, but only

enough facts to state a claim for relief that is plausible on its face." Id. at 570.

        Magistrate judges are authorized to decide dispositive and non-dispositive matters

pursuant to 28 U.S.C. § 636 and Rule 72 ofthe Federal Rules of Civil Procedure. The district

judge must conduct a de nova review ofa magistrate judge's recommendation on a dispositive
Case: 1:20-cv-00511-SJD-KLL Doc #: 46 Filed: 09/01/21 Page: 2 of 2 PAGEID #: 408



motion to which an objection has been made. Baker v. Peterson,67 F. App'x 308, 310(6th Cir.

2003). "The district court need not provide de novo review where the objections are frivolous,

conclusive or general." Mira v. Marshall, 806 F.2d 636,637 (6th Cir, 1986)(per curiam)

(cleaned up). The parties have withdrawn their Objections in this case.

       AWA Transport's Counterclaims are based on its allegations that Bush Truck Leasing

failed to fulfill maintenance-related representations it made to AWA Transport. The Magistrate

Judge concluded that the maintenance-related representations allegedly made by Bush Truck

Leasing were not part of the fully-integrated Program Agreement between the parties, and

therefore, could not be the basis for a breach of contract claim. She recommended dismissing

Count II—the breach of contract claim—on that basis. However, she concluded that the alleged

failure to fulfill the maintenance-related representations could be the basis for fraud, unjust

enrichment, and violation of the Ohio Deceptive Trade Practices Act claims that AWA Transport

asserted in Counts 1, III, and IV of the Counterclaims, respectively. Given the Magistrate

Judge's cogent analysis and the lack of Objections by the parties, the Court will ADOPT the

Report and Recommendation (Doc. 38). Plaintiffs Motion to Dismiss(Doc. 16) is GRANTED

IN PART AND DENIED IN PART. Count II of the Counterclaims is DISMISSED.

       IT IS SO ORDERED.


                                              BY THE COURT:




                                              Susati J. Dlott
                                              United States District Judge
